Ok
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 3/4/2021.
Claims 1-13 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. 
The amendment to claim 13 has introduced new deficiency, which is rejected in this Office Action.

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1 and 13 under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new grounds of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13 has been amended to recite a limitation "an automation system, wherein the raw materials industry plant (ANL) is controlled by an automation system".  The second “automation system” should be recited as “the automation system” since it has been introduced beforehand. For continuing examination purpose, this limitation has been construed as " an automation system, wherein the raw materials industry plant (ANL) is controlled by the automation system".  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over HARJUNKOSKI (DE 102007036325 A1, provided in previous cited reference form, hereinafter as “HARJUNKOSKI”) in view of Lin (US 2018/0150038 A1, hereinafter as “Lin”). 

Regarding claim 1, HARJUNKOSKI teaches:
A method for planning production and/or maintenance of a raw materials industry plant (ANL), the method comprising:
controlling the raw materials industry plant (ANL) by an automation system and executing a sequence of production orders under control by the automation system, producing, by the raw materials industry plant (ANL), a number of output products (Ai) from a number of input products (Ei) per production order ([0013, 0015]: HARJUNKOSKI teaches a production plant to execute a predetermined production orders/steps to produce output products. It is inherent that the production is executed by an automation system of the plant according to a production plan, and the output products are produced by executing the input products through the predetermined production steps);
using a production planning system with a time horizon of at least several days ([0055]: “the period within which an updated production plan is to be created and used can be just a few minutes; in the case of an efficiency drop lasting several days, the period can be 48 hours”. This teaches the production plan lasts several days), for determining production planning data (Pi), specifying by the production planning system at which times selected input products (Ei) should be fed to the raw materials industry plant (ANL), which output products (Ai) should be produced by the raw materials industry plant (ANL) from the input products (Ei), and at which times the output products (Ai) should be produced by the raw materials industry plant (ANL) ([0013]: “Depending on the product, it may be necessary to run through various production steps in a fixed, predetermined sequence and at a fixed, predetermined time interval”. This teaches a production planning system to determine the ;
specifying by the production planning system the production planning data (Pi) to the automation system ([0054]: “the higher-level processing module 15 creates an updated production plan based on the changed boundary conditions, which is used for production …”. This teaches to send the production plan data from the production planning system to the automation system to execute the production);
receiving by a state monitoring system from the automation system and/or via sensor devices directly from the raw materials industry plant (ANL) measurement data (M) and/or data derived from the measurement data (M) ([0054]: “The fifth module 13, which carries out the status assessment of the individual production components”. This teaches to receive measured data from a state monitoring system to determine the status/state of the production plant components);
determining from this data previous states (Z1) of components of the raw materials industry plant (ANL) and furthermore, with additional utilizing of the production planning data (Pi) or data derived from the production planning data (Pi) determining future predicted states (Z1) of the components of the raw materials industry plant (ANL) ([0022-0023, 0037-0038]: HARJUNKOSKI teaches to determine the future state of the plant component based on previous state and the production plan/history);
receiving, by a maintenance planning system, the previous and the future predicted states (Z1) of the components of the raw materials industry plant (ANL) from the state monitoring system ([0034]: “the maintenance request is made … taking into account and/or including … the respective condition of the production components and their individual risk of failure”. This teaches the maintenance planning system receives states/conditions of the  and/or the past and future states (Z3) of the raw materials industry plant (ANL) as a whole; and
taking into account these data, determining maintenance planning data (W) for the raw materials industry plant (ANL) ([0034]: “the maintenance request is made … taking into account and/or including … the respective condition of the production components and their individual risk of failure”. This teaches the maintenance planning system receives states/conditions of the production components to determine a maintenance plan) and/or receiving from the production planning system the previous and the future predicted states (Z1) of the components of the raw materials industry plant (ANL) from the state monitoring system and/or the past and future states (Z3) of the raw materials industry plant (ANL) as a whole, and taking this into account when determining the production planning data (Pi) ([0037-0038]: HARJUNKOSKI teaches to determine the production plan by taking into account the states of the production components).
HARJUNKOSKI teaches all the limitations except receiving by a quality determination system different from the automation system the measurement data (M) and/or data derived from the measurement data (M) from the automation system and/or via the sensor devices directly from the raw materials industry plant (ANL); receiving by the quality determination system the previous and the future predicted states (Z1) of the components of the raw materials industry plant (ANL) from the state monitoring system and receiving the production planning data (Pi) from the production planning system or from the automation system, and based on the foregoing, determining by the quality determination system states (Z2) of the output products (Ai) produced by the raw materials industry plant (ANL) and of the output products (Ai) to be produced, and/or determining by the quality determination system past and future states (Z3) of the raw materials industry plant (ANL) as a whole; receiving the states (Z2) of the output products (Ai) produced by the raw materials industry plant (ANL) and the states of the output 
However, Lin teaches in an analogous art: 
receiving by a quality determination system different from the automation system the measurement data (M) (the “virtual metrology system” in FIG. 1C, and recited in [0016]: “After the workpiece is manufactured, the workpiece is measured and a workpiece quality parameter set is generated”) and/or data derived from the measurement data (M) from the automation system and/or via the sensor devices directly from the raw materials industry plant (ANL); 
receiving by the quality determination system the states (Z1) of the components of the raw materials industry plant (ANL), and based on the foregoing, determining by the quality determination system states (Z2) of the output products (Ai) produced by the raw materials industry plant (ANL) and of the output products (Ai) to be produced (FIG.s 1C and 1D and [0035, 0052]: “the workpiece quality prediction models 121-124 in the four component statuses are built. Then, the virtual metrology system enters the predicting stage to predict the workpiece qualities of the workpieces”. All these teach the virtual metrology system builds a “workpiece quality prediction model” based on the state of the components and measured workpiece states, and the model is used to determine the states/quality of the workpieces produced and to be produced), and/or determining by the quality determination system past and future states (Z3) of the raw materials industry plant (ANL) as a whole; 
providing the states (Z2) of the output products (Ai) produced by the raw materials industry plant (ANL) and the states of the output products (Ai) to be produced from the quality determination system (as described above, the virtual metrology system builds a .
Lin teaches to determine the quality of the workpiece based on a model built upon the state of the machine tool/component, and HARJUNKOSKI teaches to determine the state of the  component by the state monitoring system and further predict the future state of the component based on the production plan. Therefore the teachings of Lin and HARJUNKOSKI can be combined that the quality determination system can receive the previous and future states of the tool/component from the state monitoring system, and receive the production plan to help determine the state of the tool/component. HARJUNKOSKI also teaches to determine the maintenance plan based on the state of the tool and “risk of failure”([0034]), and Lin’s “workpiece quality prediction model” can predict the quality of the workpiece and therefore can indicate the “risk of failure”. Therefore the teachings of Lin and HARJUNKOSKI can be combined that the maintenance plan is determined based on also the quality of the product produced and to be produced. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HARJUNKOSKI based on the teaching of Lin, to make the method to further comprise receiving by a quality determination system different from the automation system the measurement data (M) and/or data derived from the measurement data (M) from the automation system and/or via the sensor devices directly from the raw materials industry plant (ANL); receiving by the quality determination system the previous and the future predicted states (Z1) of the components of the raw materials industry plant (ANL) from the state monitoring system and receiving the production planning data (Pi) from the production planning system or from the automation system, and based on the foregoing, determining by the quality determination system states (Z2) of the output products (Ai) produced by the raw materials industry plant (ANL) and of the output products (Ai) to be produced, and/or determining by the quality determination system 

Regarding claim 2, HARJUNKOSKI-Lin teach all the limitations of claim 1. 
HARJUNKOSKI further teaches:
receiving by the maintenance planning system the production planning data (Pi) from the production planning system and, taking the production planning data (Pi) into account when determining the maintenance planning data (W) and/or the production planning system, receiving the maintenance planning data (W) from the maintenance planning system and taking the maintenance planning data (W) into account when determining the production planning data (Pi) ([0030]: “after maintenance has been completed, to include the component with high utilization and low risk of failure in production again. … using the required production period for the various products in the maintenance period to produce only those products for whose production the production component under maintenance is not required at all”. This teaches to determine the production plan based on the maintenance plan).

Regarding claim 3, HARJUNKOSKI-Lin teach all the limitations of claim 1. 
HARJUNKOSKI further teaches:
taking into account by the quality determination system the production planning data (Pi) and/or the future predicted states (Z1) of the components of the raw materials industry plant (ANL), and determining limiting values (LI) for dynamic settings and/or limiting values (L2) for resulting states (Z1) of the components of the raw materials industry plant (ANL) ([0022]: HARJUNKOSKI teaches to derive the maintenance plan by monitoring the condition of the plant components. This inherently teaches to set thresholds for the plant components beyond which a maintenance is required); and
specifying by the quality determination system the limiting values (L1) for the dynamic settings to the automation system and/or the limiting values (L2) for the resulting states (Z1) to the state monitoring system as limiting values to be maintained ([0022]: HARJUNKOSKI teaches to derive the maintenance plan by monitoring the condition of the plant components. This inherently teaches to maintain the states of the plant components to be within the preset thresholds).

Regarding claim 4, HARJUNKOSKI-Lin teach all the limitations of claim 3. 
HARJUNKOSKI further teaches:
transmitting, by the maintenance planning system, the maintenance planning data (W) to the quality determination system, and also taking into account, by the quality determination system, the maintenance planning data (W) when determining the limiting values (L1) for the dynamic settings and/or the limiting values (L2) for the resulting states (Z1) ([0031]: HARJUNKOSKI teaches to decrease the limit with increasing time from last maintenance).

Regarding claim 5, HARJUNKOSKI-Lin teach all the limitations of claim 1. 

executing the method for the planning of production and/or maintenance of a raw materials industry plant (ANL) in an automated iterative manner ([0054]: “the higher-level processing module 15 creates an updated production plan based on the changed boundary conditions”. This teaches the planning of production is executed automatically/iteratively).

Regarding claim 6, HARJUNKOSKI-Lin teach all the limitations of claim 5. 
HARJUNKOSKI further teaches:
executing the method for the planning of production and/or maintenance continuously ([0054]: “the higher-level processing module 15 creates an updated production plan based on the changed boundary conditions”. This teaches the planning of production is executed continuously based on the updated boundary conditions) or executing that method upon request by a person.

Regarding claim 7, HARJUNKOSKI-Lin teach all the limitations of claim 1. 
HARJUNKOSKI further teaches:
referring to the state (Z2) of one of the output products (Ai) produced by the raw materials industry plant (ANL), determining by the quality determination system for a further raw materials industry plant (ANL') to which the produced output product (Ai) is fed as input product (Ei'), thus producing a further processed product (Ai'), determining bounds for the treatment of this output product (Ai) in the further raw materials industry plant (ANL') and specifying the bounds to an automation system or a production planning system for the further raw materials industry plant (ANL') ([0015, 0044]: “high-.

Regarding claim 8, HARJUNKOSKI-Lin teach all the limitations of claim 7. 
HARJUNKOSKI further teaches:
using the quality determination system:
for checking, by reference to the state (Z2) of one of the output products (Ai) produced by the raw materials industry plant (ANL), whether this output product (Ai) maintains predefined quality parameters for this output product (Ai) ([0042]: HARJUNKOSKI teaches to optimize the production plan to achieve desire quality of the product. This teaches to check if the predefined quality parameters of the product is maintained);
in response to the predefined quality parameters are maintained by this output product (Ai), releasing an already planned further processing of this output product (Ai) by the further raw materials industry plant (ANL') ([0042]: in response to the predefined quality parameters are maintained, the production plan is carried out); and
in response to the predefined quality parameters are not maintained by this output product (Ai), determining a modified further processing by the further raw materials industry plant (ANL') in addition to the determining of the bounds for the treatment of this output product (Ai) in the further raw materials industry plant (ANL'), taking into account the actual quality parameters of this output product (Ai) ([0042]: since the .

Regarding claim 9, HARJUNKOSKI-Lin teach all the limitations of claim 8. 
HARJUNKOSKI further teaches:
transmitting by the quality determination system the modified further processing to the production planning system and taking into account the modified further processing, in the course of determining the production planning data (Pi) by the production planning system ([0042]: since the production plan is optimized based on condition, so it is modified in response to the predefined quality parameters are not met. The modified plan is transmitted and executed).

Regarding claim 11, HARJUNKOSKI-Lin teach all the limitations of claim 1. 
HARJUNKOSKI further teaches:
upon reaching limiting values (L2) by the previous or future predicted states (Z1) of the components of the raw materials industry plant (ANL), transmitting, by the state monitoring system, corresponding messages to the maintenance planning system ([0022]: HARJUNKOSKI teaches to assess the condition of the plant components and conduct a maintenance when the condition of the components require. This teaches inherently a maintenance requirement/message is sent when the conditions of the components reach preset limits) and determining the limiting values (L2) taking into account the production planning data (Pi) ([0031]: “This can vary and, in particular, decrease with increasing time interval from the last maintenance and depending on its use”. This teaches the limits values are set also based on the usage of the plant component, i.e. the production plan).

Regarding claim 12, HARJUNKOSKI-Lin teach all the limitations of claim 1. 
HARJUNKOSKI further teaches:
optimizing the production planning data (Pi) by the production planning system with the aim of maximizing an operating time of the raw materials industry plant (ANL) ([0030]: “The loss of production in the event of a possible unscheduled maintenance can also be minimized by using the required production period for the various products in the maintenance period to produce only those products for whose production the production component under maintenance is not required at all”).

Regarding claim 13, HARJUNKOSKI teaches:
A system for planning production and/or maintenance of a raw materials industry plant (ANL), comprising:
an automation system, wherein the raw materials industry plant (ANL) is controlled by the automation system and executes a sequence of production orders under control by the automation system, such that the raw materials industry plant (ANL) produces a number of output products (Ai) from a number of input products (Ei) per production order ([0013, 0015]: HARJUNKOSKI teaches a production plant to execute a predetermined production orders/steps to produce output products. It is inherent that the production is executed by an automation system of the plant according to a production plan, and the output products are produced by executing the input products through the predetermined production steps);
a production planning system ([0054]: “the higher-level processing module 15 creates an updated production plan based on the changed boundary conditions”. This teaches a , a state monitoring system ([0054]: “The fifth module 13, which carries out the status assessment of the individual production components”. This teaches a state monitoring system to monitor the status of the production plant), and a maintenance planning system ([0057]: “the higher-level processing module 15 determines … and a new maintenance plan”. This teaches a maintenance planning system to determine a maintenance plan); and
wherein the production planning system, the state monitoring system, and the maintenance planning system are programmed such that they jointly execute a method for the planning of production and/or maintenance of the raw materials industry plant (ANL).
HARJUNKOSKI teaches all the limitations except for a quality determination system, and wherein the quality determination system determines the states (Z2) of the output products (Ai) produced by the raw materials industry plant (ANL) and the output products (Ai) to be produced by the raw materials industry plant (ANL).
However, Lin teaches in an analogous art: 
a quality determination system (the “virtual metrology system” in FIG. 1C) wherein the quality determination system determines the states (Z2) of the output products (Ai) produced by the raw materials industry plant (ANL) and the output products (Ai) to be produced by the raw materials industry plant (ANL) (FIG.s 1C and 1D and [0035, 0052]: “the workpiece quality prediction models 121-124 in the four component statuses are built. Then, the virtual metrology system enters the predicting stage to predict the workpiece qualities of the workpieces”. All these teach the virtual metrology system builds a “workpiece quality prediction model” based on the state of the components and measured workpiece states, and the model is used to determine the states/quality of the workpieces produced and to be produced). 
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HARJUNKOSKI in view of Lin, and in further view of OYAMA (US 2019/0354090 A1, provided in previous cited reference form, hereinafter as “OYAMA”). 

Regarding claim 10, HARJUNKOSKI-Lin teach all the limitations of claim 1. 
But HARJUNKOSKI-Lin do not explicitly teach in the event of a deviation of the state (Z2) of one of the output products (Ai) produced by the raw materials industry plant (ANL) from a predicted state, performing by the quality determination system an analysis of the states (Z1) of the components of the raw materials industry plant (ANL) and/or of operating parameters of the raw materials industry plant (ANL) with a view to finding the causes for the deviation of the state (Z2) from the predicted state.
However, OYAMA teaches in an analogous art: 
in the event of a deviation of the state (Z2) of one of the output products (Ai) produced by the raw materials industry plant (ANL) from a predicted state, performing by the quality determination system an analysis of the states (Z1) of the components of the raw materials industry plant (ANL) and/or of operating parameters of the raw materials industry plant (ANL) with a view to finding the causes for the deviation of the state (Z2) from the predicted state (FIG. 4 and [0033]: “the cause for maintenance can be identified from detection results of various sensors in component mounter 5 and the results of image processing using part camera 41 and board camera 42. Further, the cause for maintenance can be specified together with component mounter 5 on which the target component is mounted, for example, based on the inspection result from appearance inspection device 6 and function inspection device 8”. This teaches when the product is deviated from a predicted state, the root cause of the deviation is determined and a corresponding maintenance is conducted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HARJUNKOSKI-Lin based on the teaching of OYAMA, to make the method to further comprise in the event of a deviation of the state (Z2) of one of the output products (Ai) produced by the raw materials industry plant (ANL) from a predicted state, performing by the quality determination system an analysis of the states (Z1) of the components of the raw materials industry plant (ANL) and/or of operating parameters of the raw materials industry plant (ANL) with a view to finding the causes for the deviation of the state (Z2) from the predicted state. One of ordinary skill in the art would have been motivated to do this modification since it can help specify “the cause of maintenance” and arrange corresponding maintenance, as OYAMA teaches in [0033]. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115